DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (US Pub 20150072125) in view of Hiroki (JP2015174694, rejection using English machine translation).
Regarding claims 1, 5, and 7: Murashige et al. teach a glass film-resin composite comprising a glass film 10, and a resin tape 11 laminated to a surface of the glass film through an adhesive 12. 
	Murashige’s resin tape 11 has a width l of 3cm (30mm) (Examples), a Young’s modulus (Ep) of 1.5-10GPa (0008, 0032) such as 5GPa (Examples), and a thickness (tp) of 16-400micron (0020) such as 25micron (Examples). The glass film 10 has a thickness (tg) of 45-70micron (0019) such as 50micron (Examples) and can be a glass chosen from OA-10 glass by Nippon, D263 by Schott glass, etc. (0031, Examples) which it is noted that OA-10 glass by Nippon has a Young’s modulus (Eg) of 72GPa (Eg) of 72.9GPa (see SGP as evidence). The discussed values satisfies the formula claimed. 
	As Murashige’s glass film is thin, long in length and narrow in width (see 0024 and Examples), it is considered to be a ribbon in as much as the term has been defined. 
Although Murashige does not explicitly recite their adhesive 12 having no peelability, as Murashige does not provide any indication of their adhesive peeling away, one having ordinary skill would reasonably conclude the adhesive to have the capability of not peeling absent a teaching to the contrary. 
Additionally it is noted that as Murashige’s adhesive resin appears to be substantially similar to that of Applicants’ (see Murashige 0060-0062, 0092-0093 compared to 0058, 0067 in Applicants’ published disclosure), one having ordinary skill would reasonably conclude the same capabilities of not peeling to be present absent an evidentiary showing to the contrary (MPEP 2112).

Murashige fails to teach a plurality of their resin tapes being laminated in the manner claimed, however, they do not exclude such a feature either. Instead, Murashige only generally teaches a glass film-resin composite comprising a glass film with a resin tape laminated to a surface of the glass film through an adhesive and disclose that their composite can be used as display substrate or solar cell (0013) which they note are produced by roll-to-toll processing (0002). 
As Hiroki, who similarly teaches a glass film-resin composite comprising a glass film with a resin tape laminated to a surface of the glass film through an adhesive and 
Regarding claim 6: The adhesive has an elastic modulus of 1.2-10GPa (Abstract).
Regarding claim 8 and 10: The limitations that the composite is “used for” producing a glass roll having a length of at least 500 m is intended use and it has been held by the courts that in such instances, the prior art does not actually have to teach using the article in the claimed manner but rather, it only has to be capable of being used as claimed to meet the limitation. In the instant case, as Murashige’s composite meets that claimed, one having ordinary skill would reasonably conclude that it would have the same capabilities of use absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 9: The resin tape is provided such that the length of the resin is parallel to the length of the glass (Figures, Examples).
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. 

The Examiner maintains that this is not persuasive. Initially, while the Examiner does agree that Hiroki recognizes benefits of their configuration with peeling, Hiroki also recognizes other benefits not having to do with, and independent of, peeling. Specifically, see a few of the many benefits Hiroki discusses related to their resin on glass configuration below even when the resin has not been removed or peeled from glass. 

    PNG
    media_image1.png
    68
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    715
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    146
    756
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    156
    723
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    174
    737
    media_image5.png
    Greyscale

As such, although Hiroki may discuss benefits of their tape placement when peeled, Hiroki clearly suggest benefits gained for merely having their tape placement configuration itself even absent any peeling and it would have been obvious in the primary reference, having a non peelable resin, based upon the benefits above disclosed by Hiroki. 
Further, the Examiner notes that although Applicants may assert that Hiroki does not disclose the problems addressed by Applicants for needing the claimed configuration, Hiroki does not have to. Instead, Hiroki only has to teach the configuration.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784